Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 26-49 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitations required by the claim, specially none discloses "…determining data indicative of a relative probability that each of a plurality of possible outgoing paths associated with the decision point will be taken by the vehicle using one or more of stored digital location-based data, vehicle data and driver data, wherein the relative probability for each outgoing path is a portion of a specified total probability value that is computed based on properties of that outgoing path, and wherein the relative probability for the outgoing paths for the decision point sum to the specified total probability value …”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friederich, Matthew (EP1074959A2) discloses a navigation system which uses a geographic database to determine a solution route to a destination and providing detailed maneuvering guidance for following the solution route.  However, Friederich is silent the above allowed subject matter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662